Citation Nr: 0113377	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-05 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date prior to May 20, 1999, 
for the grant of service connection for hearing loss.  

2.  Entitlement to an effective date prior to May 20, 1998, 
for the assignment of a 10 percent disability rating for 
tinnitus.  

3.  Entitlement to a disability rating in excess of 10 
percent for tinnitus.

4.  Entitlement to a compensable disability rating for 
hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to December 
1956.  

These matters come before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision the RO granted service connection for hearing 
loss with a non-compensable rating effective May 20, 1999.  
The RO also increased the rating for tinnitus from zero to 
10 percent, effective May 20, 1999.  The veteran perfected an 
appeal of the assigned ratings and the effective dates.  

In a January 2000 rating decision the RO granted an effective 
date of May 20, 1998, for the assignment of the 10 percent 
rating for tinnitus.  The veteran has not withdrawn his 
appeal of the effective date awarded by the RO, and contends 
that he is entitled to an effective date in 1956 for the 
assignment of the 10 percent rating.  The Board finds, 
therefore, that the issue of entitlement to an earlier 
effective date for the 10 percent rating remains in 
contention.

In his November 1999 notice of disagreement the veteran 
asserted that a number of medical problems had been caused by 
service or the service-connected tinnitus and hearing loss, 
including a heart condition, a tumor next to the right ear, 
gallstones, a right arm fracture, diabetes, tendon and muscle 
damage, Meniere's disease, granuloma annulare, and arthritis 
of multiple joints.  In February 2000 the RO notified the 
veteran of the evidence required to make that claim well 
grounded.  He did not respond, and in April 2000 the RO 
denied the claim on the basis that the claim was not well 
grounded.

In a statement received at the Board in June 2000, the 
veteran expressed disagreement with the denial of service 
connection for "collateral damage."  This statement cannot be 
construed as a notice of disagreement with the April 2000 
decision because it was submitted to the Board by the 
veteran's United States Senator, not to the RO.  Gallegos v. 
Gober, 14 Vet. App. 50 (2000) (in order to constitute a valid 
notice of disagreement the statement must be filed with the 
agency of original jurisdiction); 38 C.F.R. § 20.300 (2000).  
The Board finds, therefore, that the veteran has not 
initiated an appeal of the denial of service connection for 
the additional disabilities.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), in which 
the Court had held that VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the act, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  

The new law also mandates that all claims for benefits denied 
or dismissed as not well grounded under the laws administered 
by VA, and which became final during the period beginning on 
July 14, 1999, and ending on the date of the enactment of the 
VCAA, shall be re-adjudicated, if a request for re-
adjudication is filed by the claimant or the Secretary not 
later than two years after the date of the enactment of the 
VCAA.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (b), 114 Stat. 2096, 2099 (2000).  The 
issue of re-adjudication of the claim denied by the RO in 
April 2000 is referred to the RO for action deemed 
appropriate and consistent with the provisions of the VCAA.

In his November 1999 notice of disagreement the veteran also 
raised the issue of entitlement to service connection for 
nervousness and insomnia, edema, hysteria, and a laryngeal-
pulmonary disorder, which he claimed to be secondary to 
tinnitus or hearing loss.  It also appears from the record 
that the veteran has raised the issue of entitlement to a 
permanent and total disability rating for non-service 
connected pension purposes.  The RO has not yet addressed 
these issues and they are also referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA examinations 
in order to assist him in substantiating his appeal to 
establish higher disability ratings.

2.  In a March 1957 rating decision the RO granted service 
connection for "ear trouble," described as tinnitus, and 
assigned a non-compensable rating for the disorder.  The 
veteran was notified of the March 1957 decision and did not 
appeal, and that decision is final.

3.  The veteran has failed to raise a valid claim of clear 
and unmistakable error in the March 1957 rating decision.

4.  The veteran did not claim entitlement to an increased 
rating for tinnitus until May 20, 1999.

5.  The veteran initially claimed entitlement to service 
connection for hearing loss on May 20, 1999.

6.  The veteran is receiving the maximum schedular rating 
available for tinnitus.

7.  The average puretone threshold in the left ear is 
61 decibels, with speech discrimination ability of 
86 percent, and the average puretone threshold in the right 
ear is 75 decibels, with speech discrimination ability of 
84 percent.

8.  The evidence does not show that the tinnitus or hearing 
loss has caused frequent hospitalizations or marked 
interference with employment.  


CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to May 20, 1999, 
for the grant of service connection for hearing loss is not 
shown as a matter of law.  38 U.S.C.A. §§ 5101, 5110(a) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.151(a), 3.400(b) (2000).

2.  Entitlement to an effective date prior to May 20, 1998, 
for the assignment of the 10 percent disability rating for 
tinnitus is not shown as a matter of law.  38 U.S.C.A. 
§§ 5109A, 5110(a), (b), and (g) (West 1991 and Supp. 2000); 
38 C.F.R. §§ 3.105(a), 3.114, 3.151, 3.400(k), (o), and (p) 
(2000); Veterans' Regulation No. 2(a), Pt. II, Par. III, and 
Department of Veterans Affairs Regulation 1008 (effective 
January 25, 1936 to December 31, 1957).

3.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991), as amended by The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2000).

4.  The criteria for a compensable disability rating for 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991), as amended by The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.321, 4.85, 4.87, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran's ears and 
hearing were normal on entering service.  A treatment record 
dated in February 1956 shows that his complaints were 
diagnosed as tinnitus.  He underwent audiometric testing at 
that time, but the results were not interpreted in terms of 
any measurable hearing loss.  Spoken voice testing was 12/15 
in the right ear and 15/15 in the left ear.  In October 1956 
he again underwent audiometric testing, which resulted in a 
diagnosis of perceptive deafness with tinnitus, bilaterally.  
As a result of his defective hearing, the veteran was 
restricted from working around loud noise, specifically 
weapons fire.  The November 1956 separation examination 
report shows in the summary of defects that he had moderate, 
bilateral perceptive deafness, with tinnitus.  He was also 
assigned a limited physical profile for hearing.

In his initial January 1957 application for compensation, the 
veteran reported having bilateral tinnitus that he associated 
with the noise from gunfire during firing range practice in 
1955.  He made no reference to hearing loss.

The RO provided the veteran a VA otolaryngology examination 
in February 1957, during which he reported a history of 
ringing in his ears since basic training.  The physical 
examination revealed normal ear, nose, and throat structures.  
Audiometric testing showed puretone decibel thresholds in 
each ear that met the definition of a hearing loss as now 
defined in 38 C.F.R. § 3.385.  The testing also showed speech 
recognition ability of 94-96 percent in the right ear and 92-
94 percent in the left ear.  The examiner stated that the 
controlled speech results were consistent and reflected the 
veteran's true hearing ability, but that the puretone 
threshold results were inconsistent with the controlled 
speech findings and were not reliable.  

By rating decision dated in March 1957, the RO granted 
service connection for tinnitus and assigned a non-
compensable rating for the disorder effective in December 
1956, following the veteran's separation from service.  The 
rating decision indicates that the veteran's hearing was 
normal.  The notice informing him of the decision indicates 
that his "ear trouble" had been service connected but was 
not disabling to a compensable degree.  The veteran did not 
appeal the assigned rating, and the March 1957 decision is 
final.  Veterans Regulation No. 2(a), Pt. II, Par. III, and 
Department of Veterans Affairs Regulation 1008 (effective 
January 25, 1936 to December 31, 1957).  

In a statement received by the RO on May 20, 1999, the 
veteran requested that his claim for compensation benefits be 
reopened.  At that time he stated that he was experiencing an 
increased amount of ringing in his ears and decreased 
hearing.  He also stated that service connection had been 
granted for tinnitus, and he requested an examination to 
substantiate his claim for an increased rating.

The RO interpreted the veteran's May 1999 statement as a 
claim for service connection for hearing loss as well as an 
increased rating for tinnitus.  The RO provided him VA 
otolaryngology and audiometric examinations in July 1999, 
during which he reported having difficulty hearing and having 
been exposed to loud noise while in service.  He also 
reported experiencing a constant high pitched ringing in his 
ears.  The physical examination revealed no relevant 
abnormalities, and the audiometric testing showed puretone 
decibel thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
65
85
100
LEFT
30
35
85
95

Speech audiometry revealed speech recognition ability of 
84 percent in the right ear and 86 percent in the left ear.  
The examiners assessed the findings as bilateral 
sensorineural hearing loss.  The examining physician also 
found that the sensorineural hearing loss as likely as not 
resulted from the veteran's noise exposure during service.

In multiple statements the veteran has contended that he is 
entitled to an effective date in 1955 for the grant of 
service connection for hearing loss, that being the year in 
which an Army doctor first diagnosed the disorder.  He claims 
that because the disorders were caused by service, he is 
entitled to compensation benefits retroactive to his 
separation from service.  He stated that he had lost 
employment due to hearing loss and tinnitus and the multiple 
other disabilities that he attributed to tinnitus.  He also 
requested that if VA's "procedural limits" did not allow an 
increase in benefits, that "other considerations" be applied, 
including his long suffering, the inability to address his 
problems from a medical standpoint, "collateral damage," and 
his continued deterioration.  He indicated that he was 
seeking $100,000.00 in damages, plus an ongoing monthly 
pension.  He also stated that he had not submitted a claim 
when he was separated from service because the service 
department did not encourage discharged veteran's to file 
such claims.

In a letter received in November 1999 an attorney with whom 
the veteran was associated stated that the veteran had been 
employed by his firm for over five years, and that his 
performance had deteriorated over time due to his progressive 
medical condition.  The veteran had been reduced to 
delivery/answering services, which required heavy telephone 
usage, and other limited duties.  He stated that the veteran 
then had "office privileges," but that he could not confirm 
how long the employment relationship would continue due to 
his medical and hearing problems.  

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claims was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103 and 5103A).  The Court has held that the 
provisions of the VCAA apply to all claims not yet final on 
the date of enactment of the act.  Holliday v. Principi, No. 
99-1788 (U.S. Vet. App. Feb. 22, 2001).

The RO provided the veteran a statement of the case in 
December 1999, in which the RO informed him of the regulatory 
requirements for entitlement to the claimed benefits, and the 
rationale for not awarding benefits.  The veteran's 
representative reviewed the claims file in March 2000, and 
did not indicate that the veteran had any additional evidence 
to submit.  The RO notified the veteran that his appeal was 
being certified to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate his claims.

The Board notes that in his November 1999 notice of 
disagreement the veteran reported having received treatment 
for hearing loss and tinnitus from private physicians in the 
late 1950s.  He has not, however, reported having received 
any treatment within the one-year period preceding his May 
1999 request to reopen his claim.  Because the treatment 
records documented in the 1950s would not be relevant in 
determining the current level of severity of his service-
connected disabilities, or the applicability of an earlier 
effective date, the Board finds that remand of the case to 
obtain the additional evidence is not warranted.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (additional development 
is not required if no benefit would accrue to the veteran).

The RO has obtained the veteran's service medical records and 
the VA treatment records he designated.  The RO also provided 
him VA medical and audiometric examinations in July 1999.  
The veteran has not indicated the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's appeals and that VA has fulfilled its 
obligation to assist him in the development of the relevant 
evidence.

The Board notes that in his November 1999 notice of 
disagreement the veteran also indicated that he is 
unemployable due to his service-connected disabilities.  In 
February 2000 the RO asked him to submit evidence in support 
of his informal claim for a total rating based on individual 
unemployability, and provided him an application for such a 
rating.  The veteran did not submit any evidence showing that 
he is unable to secure or follow substantially gainful 
employment due to his service-connected disabilities, or the 
completed application.  The Board finds, therefore, that his 
informal claim for a total rating based on individual 
unemployability has been abandoned, and that no further 
development of that issue is appropriate.  See Servello v. 
Derwinski, 3 Vet. App. 196, 200 (1992); 38 C.F.R. 
§§ 3.155(a), 3.158.

Earlier Effective Dates

Laws and Regulations

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (emphasis added).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(b)(2).

The effective date of an award of increased compensation 
shall be the earliest date at which it is ascertainable that 
an increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  38 U.S.C.A. § 5110(g); 
38 C.F.R. §§ 3.114, 3.400(p).

The effective date of service connection based on a finding 
that a prior decision contained clear and unmistakable error 
is the date from which benefits would have been payable if 
the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.400(k).  

Earlier Effective Date for the Grant of Service Connection 
for Hearing Loss

The veteran contends that he is entitled to an effective date 
in 1955 for the grant of service connection for hearing loss 
because the diagnosis of a hearing loss was made at that 
time.  The law prohibits the establishment of an effective 
date for service connection that precedes the date of the 
veteran's separation from service, which occurred in December 
1956.  In order to be entitled to an effective date on 
separation from service, the veteran must have claimed 
entitlement to service connection for hearing loss within one 
year of separation from service.  38 U.S.C.A. § 5110(b); 
38 C.F.R. § 3.400(b)(2).  The veteran did not submit a claim 
for service connection for hearing loss, formal or informal, 
prior to May 20, 1999.  In his January 1957 application for 
compensation benefits he referred only to tinnitus, or 
ringing in the ears, for which service connection was 
granted.  He did not submit any other statement or document 
that could be construed as an informal claim for service 
connection for hearing loss.  In the absence of a claim for 
service connection having been filed prior to May 20, 1999, 
the Board finds that entitlement to an effective date prior 
to May 20, 1999, for the grant of service connection for 
hearing loss is not found as a matter of law.  See Shields v. 
Brown, 8 Vet. App. 346, 349 (1995) (the Board cannot grant an 
earlier effective date in the absence of statutory authority, 
which requires the filing of a claim).


Earlier Effective Date for the Assignment of the 10 Percent 
Rating for Tinnitus

The veteran also contends that the effective date for the 
10 percent rating should be in December 1956, when he was 
separated from service.  The RO denied entitlement to a 
compensable rating in March 1957, and that decision is final.  
In order to establish an effective date based on the claim 
filed in January 1957, the veteran would have to show that 
the March 1957 decision was clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.105(a), 
3.400(k).  

The determination of whether a decision was based on clear 
and unmistakable error requires a three-pronged analysis: 1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator, rather than a disagreement 
on how the facts were interpreted, or that the pertinent 
statutory or regulatory provisions were incorrectly applied; 
2) the error must be undebatable, and of the type that, had 
it not been made, would have manifestly changed the outcome 
of the case at the time it was made; 3) the determination of 
whether a decision contained clear and unmistakable error 
must be based on the record and law that existed at the time 
the decision was rendered.  Damrel v. Brown, 6 Vet. App. 242 
(1994), citing Russell v. Principi, 3 Vet. App. 310 (1992). 

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993), en banc review denied Feb. 3, 1994 
(per curium).  If the veteran fails to identify the specific 
error or does not show, assuming his allegations to be true, 
that the outcome of the case would have been manifestly 
different, the claim that a prior decision was based on clear 
and unmistakable error should be denied as a matter of law.  
See Luallen v. Brown, 8 Vet. App. 92, 96 (1995). 

The veteran has not shown that the correct facts were not 
before the adjudicators in March 1957, or that the law then 
in effect was incorrectly applied to the facts as they were 
known.  At the time service connection was granted in March 
1957, the regulations provided that tinnitus was compensable 
only if it was a symptom of head injury or brain concussion, 
not acoustic trauma.  Veterans' Regulation No. 3(a), Schedule 
for Rating Disabilities, 1945 Edition, Diagnostic Code 6260.  
The Rating Schedule was revised in March 1976 to provide a 
10 percent rating for persistent tinnitus that was a symptom 
of head injury, concussion, or acoustic trauma.  Schedule for 
Rating Disabilities, 41 Fed. Reg. 11298 (March 18, 1976).  
Because the veteran's tinnitus was due to acoustic trauma, 
not a head injury, the non-compensable rating assigned in 
1957 was in accordance with the law then in effect.  The 
Board finds that the veteran has failed to raise a valid 
claim of clear and unmistakable error in the March 1957 
rating decision, nor can the Board find such error.  Luallen, 
8 Vet. App. at 96.

Following the March 1957 rating decision, the veteran did not 
claim entitlement to an increased rating for tinnitus until 
May 20, 1999.  He did not submit any statement or medical 
evidence that could be construed as an informal claim for an 
increased rating.  Because entitlement to a compensable 
rating was dependent on the March 1976 revision to the Rating 
Schedule, the RO assigned an effective date of May 20, 1998, 
for the 10 percent rating, in accordance with 38 C.F.R. 
§ 3.114.  38 U.S.C.A. § 5110(g).  In the absence of an 
earlier claim for an increased rating, the Board finds that 
entitlement to an effective date prior to May 20, 1998, is 
not shown as a matter of law.  Shields, 8 Vet. App. at 349.

The veteran contends that an effective date in December 1956 
should be awarded on the basis of equity, with consideration 
given to his long suffering, the inability to address his 
problems from a medical standpoint, "collateral damage," and 
his continued deterioration.  In rendering its decisions, 
however, the Board is bound by the relevant laws and 
regulations, and has no equitable power to award benefits or 
damages in the absence of such legal authority.  McCay v. 
Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 
1997).

Disability Evaluations for Tinnitus and Hearing Loss

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection for hearing 
loss in August 1999.  Because he has appealed the initial 
rating, the Board must consider the applicability of staged 
ratings covering the time period in which his claim and 
appeal have been pending.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 C.F.R. § 4.3.

Diagnostic Code 6260 provides a maximum 10 percent disability 
rating for tinnitus.  38 C.F.R. § 4.87.  Because the veteran 
has been awarded the maximum schedular rating available for 
tinnitus, the Board finds that consideration of the Rating 
Schedule does not provide any basis for the award of a higher 
rating.

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the Rating Schedule 
establishes 11 auditory hearing acuity levels designated from 
Level I for essentially normal hearing acuity through Level 
XI for profound deafness.  38 C.F.R. §§ 4.85, Diagnostic Code 
6100.  Disability ratings for hearing loss are derived from a 
mechanical application of the Rating Schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

A non-compensable rating is assigned for bilateral defective 
hearing where the puretone threshold average in one ear is 
75 decibels, with speech recognition ability of 84 percent 
correct (Level III), with a puretone threshold average of 
61 decibels and speech recognition ability of 86 percent 
correct (Level III) in the other ear.  38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100.  The Board finds, 
therefore, that the criteria for a compensable disability 
rating for bilateral hearing loss have not been met since the 
initiation of the veteran's claim for service connection.  
Fenderson, 12 Vet. App. at 119.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service 
connected tinnitus or hearing loss have resulted in any 
hospitalizations.  In addition, the evidence does not show 
that the tinnitus or hearing loss, as opposed to his non-
service-connected coronary artery disease, diabetes, skin 
disorders, and musculoskeletal disorders, have caused marked 
interference with employment.  Although the veteran contends 
that the "collateral damage" due to his various chronic 
medical problems is secondary to hearing loss or tinnitus, 
and that they interfere with his employment, service 
connection for the additional disabilities has not been 
established, nor does the medical evidence indicate that such 
is warranted.  His employer indicated that his difficulties 
with employment were due to his progressive medical 
condition, not hearing loss or tinnitus.  The Board finds, 
therefore, that remand of the case to the RO for referral to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).


ORDER

The appeal to establish an effective date prior to May 20, 
1999, for the grant of service connection for bilateral 
hearing loss is denied.  

The appeal to establish an effective date prior to May 20, 
1998, for the 10 percent rating for tinnitus is denied.

The claim of entitlement to a disability rating in excess of 
10 percent for tinnitus is denied.  

The appeal to establish entitlement to a compensable 
disability rating for bilateral hearing loss is denied.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 

